Citation Nr: 0003473	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for one-inch 
shortening of the left lower extremity with crepitation in 
the left knee with associated low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to May 1953.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 10 
percent evaluation for one-inch shortening of the left lower 
extremity with crepitation in the left knee and incorporated 
a noncompensable evaluation for a low back disorder found by 
a Board decision dated April 1997 to be aggravated by the leg 
disorder.  


REMAND

The Board notes that the RO rating decision dated May 1997 
refers to a Board decision dated April 1997 which granted 
service connection for a low back disorder on the basis of 
aggravation by the veteran's service connected left leg 
disorder.  The RO incorporated a noncompesable evaluation for 
the low back disorder because although the available medical 
evidence indicates subjective complaints of back pain, there 
was no showing of restriction or disability resulting from 
that pain as to warrant a compensable evaluation.  The 
statement of the case dated January 1998 noted that the issue 
would be restyled as "...one-inch shortening of the left lower 
extremity with crepitation in the left knee with associated 
low back pain".  In his notice of disagreement dated December 
1997, the veteran, through his representative believed that 
the evidence was sufficient to warrant a compensable and 
separate evaluation for his lower back disorder.

The Board finds that as the Board decision rendered a 
separate decision granting service connection for a low back 
disorder as aggravated by the left leg disorder, the RO 
should render a separate evaluation for the service connected 
low back disorder.  In rendering its decision, the Board and 
the RO relied on medical evidence from 1987 and 1989.  Since 
there are no recent VA examinations to base an evaluation, 
the Board is of the opinion that a VA examination should be 
scheduled.

Accordingly, the Board REMANDS the case to the RO for the 
following action:

1.  The veteran should be offered the 
opportunity to identify any records, VA 
or private, which might be relevant to 
the claim for a compensable evaluation 
for a low back disorder to the extent 
that it is aggravated by his service 
connected left leg disorder.  All medical 
documentation should be associated with 
the claims file.

2.  The veteran should be afforded VA 
neurologic and orthopedic examinations of 
the low back and left lower extremity.  
All indicated tests and studies should be 
performed.  The claims folder, including 
a copy of this remand and any records 
obtained in connection with the 
instructions herein, must be made 
available to the examiners for review.  
The examiners are asked to provide an 
opinion as to the extent to which the low 
back symptomatology relates to 
aggravation caused by the veteran's 
service connected left leg disorder.  The 
examiner is also asked to comment on the 
extent of any limitation of low back and 
left leg motion, pain on motion, 
weakness, fatigability, incoordination or 
impairment of movement.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
separate compensable evaluation for a low 
back disorder as secondary to the 
veteran's service connected left leg 
disorder, and also the claim of 
entitlement to an increased rating for 
the left leg disorder.  If any benefit 
sought remains denied, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




